Title: C. W. F. Dumas to John Adams: A Translation, 23 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 23 May 1781

In response to your honored letter of the 19th, I will show you, when you wish, that the expression Treaties with France and Spain was included in the English manuscript copy that you left with me, and that was used by the printer.
I gave Mr. Manzon your compliments and asked that he keep them to himself, because, between us, we must be certain that these gentlemen do not expose us. They are not as discreet, nor as prudent, as Mr. Luzac is, and are not sincerely our friends. They would confide in whoever flatters them.
Here is what Mr. V——r gave me for you on his behalf. The French translation will appear at anytime now and I will not fail to send it to you. The strength of this piece will please you. I will inform you of what it entails.
You know, sir, of the discretion with which I have waited more than five years for the fulfillment of promises made to me by Congress for my faithful services. Services which were positive orders gladly accepted, not solicited. I had the honor to tell you of the harsh difficulties that resulted from this discretion, difficulties that will increase if I do not receive help. You know of the small allowance that I receive from Paris, and you agreed with me that it is very difficult to live on that alone. Well I cannot, and each year I have to supplement the allowance more and more with my own money, which in turn is making me miserable at home. You also know that Congress had intended that I act as this delegation’s secretary under Mr. Laurens with a 500 pounds sterling salary. You promised me, sir, last winter in Amsterdam, that if you were to receive a commission for this republic like the one for Mr. Laurens, you would do for me what Mr. Laurens would have done. Finally you said to me here that if finances were not lacking, you would give me my promised salary. I believe I have found a way to smooth out this difficulty by proposing to you that you furnish me with two obligations of a thousand florins from the loan opened by Messrs. Neufville. Then you could permit me to withdraw from your account with the Messrs. Neufville the remaining 300 pounds sterling in one or two payments according to terms set by you for the year 1781, the deduction being offset by the 2,000 florins in said obligations. By doing this, and by continuing to draw my usual amount from Mr. Franklin, I would receive the 500 pounds sterling that was promised to me as my yearly salary. By the virtue of your powers you could persuade Congress to agree to this without difficulty since this was their intention. Your great standing there, rewarded with so many titles, assures me that this will be confirmed.
By doing this, the interest of my obligations will allow me to pay a debt that I was forced to take on, in my service to the United States, by mortgaging a small parcel of land which is the only family resource in case of my death, and at the same time will help me with finances here. I would be very grateful if you could help with this arrangement; I do not doubt that you can. I will await a prompt response from you, which will end my daily pain, which, I swear to you, is making life very bitter.
It is said that other cities, as well as provinces, will follow the example of the remonstrance at Amsterdam. I will send confirmation of this as it happens.
You will find, on the enclosed page, the substance of what I wrote to Manson regarding a foolish so-called new translation, that was done prior to my translation, and that appeared in the Politique Hollandais.
I am with great respect and sincere affection, sir, your very humble and very obedient servant

Dumas

